MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                            FILED
the defense of res judicata, collateral                            Dec 11 2019, 8:31 am

estoppel, or the law of the case.                                       CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Philip R. Skodinski                                      Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana

                                                         Josiah J. Swinney
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Zachary S. Adams,                                        December 11, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-728
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jane Woodward
Appellee-Plaintiff.                                      Miller, Judge
                                                         Trial Court Cause No.
                                                         71D01-1802-F4-9



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-728 | December 11, 2019            Page 1 of 11
                                          Case Summary
[1]   Zachary Adams was charged with Level 6 felony resisting law enforcement,

      Level 6 felony auto theft, Level 6 felony identity deception, and Level 4 felony

      burglary. Adams entered into a negotiated plea deal under the terms of which

      he agreed to plead guilty to the resisting-law-enforcement and auto-theft

      charges. For its part, the State agreed to dismiss the identity-deception charge

      and that the sentence for the pled-to convictions would be capped at eighteen

      months. The parties further agreed that sentencing would occur following the

      resolution of the remaining burglary charge. Adams was subsequently found

      guilty of the burglary charge. On March 5, 2019, the trial court accepted the

      plea deal; entered judgments of convictions for resisting law enforcement, auto

      theft, and burglary; and sentenced Adams to an aggregate term of nine and one-

      half years.


[2]   Adams challenges his burglary conviction, arguing that the trial court abused its

      discretion in admitting certain evidence and that the evidence is insufficient to

      sustain his conviction. We affirm.



                            Facts and Procedural History
[3]   On February 5, 2018, Adams used a driver’s license belonging to Tyler Ruhl to

      complete a test-drive agreement with a Goshen, Indiana dealership. Adams

      drove a black Audi A4 out of the dealership. He did not return the vehicle.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-728 | December 11, 2019   Page 2 of 11
[4]   At around 10:54 a.m. on February 7, 2018, Adams broke a glass window to the

      basement of Mishawaka Police Detective Scott Robinson’s home and entered

      through the broken window. Adams took Detective Robinson’s ballistic vest,

      his duty belt holding a X26 Taser, loose boxes of ammunition, a blue Nike

      duffle bag, a Smith and Wesson 9mm Shield handgun, and a jar of foreign

      currency. Security footage from a nearby business showed a black sedan

      pulling up to the detective’s home at the time of the burglary.


[5]   One morning in “early February of 2018,” Adams told his then-girlfriend

      Heather Rach that he “went and got” certain items from a “cop’s house.” Tr.

      p. 80. Adams showed Rach a blue Nike duffel bag that contained a handgun, a

      bullet-proof vest, a Taser, and some coins and bills. Adams informed Rach that

      the items “belonged to a police officer.” Tr. p. 80.


[6]   On February 12, 2018, police were advised that Adams, using Ruhl’s driver’s

      license, was attempting to cash a fraudulent check at a Check Smart. Adams

      had driven to the Check Smart in a black Audi. When police arrived and

      approached Adams, a struggle ensued. Officers observed that Adams was

      wearing Detective Robinson’s stolen handgun in a shoulder holster during the

      struggle. Police secured the weapon and placed Adams under arrest. During a

      subsequent search of the Audi, officers recovered Adams’s driver’s license and

      Detective Robinson’s stolen Taser, a box of the stolen ammunition, and a pile

      of latex gloves. Officers also recovered Ruhl’s driver’s license from the staff at

      Check Smart.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-728 | December 11, 2019   Page 3 of 11
[7]   On February 14, 2018, the State charged Adams with Level 4 felony unlawful

      possession of a firearm by a serious violent felon, Level 6 felony resisting law

      enforcement, Level 6 felony auto theft, and Level 6 felony identity deception.

      The State later dismissed the unlawful-possession charge and added a Level 4

      felony burglary charge. Adams entered into a negotiated plea agreement that

      called for him to plead guilty to resisting law enforcement and auto theft.

      Pursuant to the terms of the agreement, the State agreed to dismiss the identity-

      deception charge, cap the sentences for the two convictions at eighteen months,

      and run the capped sentences concurrently. The agreement stipulated that

      sentencing would occur following the resolution of the remaining burglary

      charge. The trial court conditionally accepted Adams’s plea on July 17, 2018.


[8]   Following a three-day jury trial, Adams was found guilty of Level 4 felony

      burglary. On March 5, 2019, the trial court accepted Adams’s plea agreement;

      entered judgments of conviction for resisting law enforcement, auto theft, and

      burglary; and sentenced Adams to an aggregate term of nine and one-half years.



                                Discussion and Decision
                                  I. Admission of Evidence
[9]   Adams contends that the trial court erred in admitting certain evidence at trial.

      Specifically, Adams asserts that the trial court erred in admitting evidence

      relating to his alleged “vengeance for cops” and the theft of the Audi.

      Appellant’s Br. p. 9. We review the trial court’s evidentiary rulings for an abuse

      of discretion. Snow v. State, 77 N.E.3d 173, 176 (Ind. 2017). “An abuse of
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-728 | December 11, 2019   Page 4 of 11
       discretion occurs when the ruling is clearly against the logic and effect of the

       facts and circumstances.” Id. “The trial court’s ruling will be sustained on any

       reasonable basis apparent in the record, whether or not relied on by the parties

       or the trial court.” Washburn v. State, 121 N.E.3d 657, 661 (Ind. Ct. App. 2019).


[10]   In challenging the trial court’s admission of the above-mentioned evidence,

       Adams argues that the evidence should have been excluded because it was

       either not relevant or unfairly prejudicial. “Evidence is relevant if: (a) it has any

       tendency to make a fact more or less probable than it would be without the

       evidence ; and (b) the fact is of consequence in determining the action.” Ind.

       Evid. R. 401. Under Indiana Evidence Rule 403, “[t]he court may exclude

       relevant evidence if its probative value is substantially outweighed by a danger

       of … unfair prejudice, confusing the issues, misleading the jury, undue delay, or

       needlessly presenting cumulative evidence.” “A trial court’s discretion is wide

       on issues of relevance and unfair prejudice.” Snow, 77 N.E.3d at 176. “In our

       review, we look to the totality of the circumstances and consider conflicting

       evidence in the light most favorable to the trial court’s ruling.” Id.


                        A. Adams’s Alleged Vengeance for Cops
[11]   Rach testified that one morning in early February of 2018, she observed Adams

       bring in a blue Nike duffel bag containing “a gun, a bullet proof vest, a taser

       and some coins and bills.” Tr. p. 80. Adams informed Rach that the items

       “belonged to a police officer” and that he had stolen the items from the officer’s

       home. Tr. p. 80. Adams further informed Rach that he left other items at the


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-728 | December 11, 2019   Page 5 of 11
       home undisturbed because he “was there to get the cop’s gun and stuff.” Tr. p.

       80. Adams indicated that he was intent on taking the officer’s belongings

       because he “had a vengeance.” Tr. p. 80. Adams objected. After the trial court

       overruled Adams’s objection, Rach testified that Adams indicated that he “had

       a vengeance out for cops because they hurt him during another altercation.”

       Tr. p. 81.


[12]   While Adams acknowledges that Rach’s statement regarding his alleged

       vengeance for police officers “may have some relevance,” he claims it should

       have been excluded for “causing unfair prejudice.” Appellant’s Br. p. 9. The

       State argues, and we agree, that Adams’s statement to Rach about his alleged

       “vengeance for cops” is relevant as it establishes motive for burglarizing a

       police officer’s home, taking only the officer’s effects and leaving other valuable

       items behind. See Whitham v. State, 49 N.E.3d 162, 167 (Ind. Ct. App. 2015)

       (recognizing that evidence of hostility toward a victim is paradigmatic motive

       for committing a crime).


[13]   Further, we cannot see how evidence relating to Adams’s alleged vengeance for

       police officers is prejudicial to Adams given the other unchallenged evidence

       establishing his admission to committing the burglary, presence at the scene of

       the crime, and possession of Detective Robinson’s stolen belongings. Adams

       did not object to Rach’s testimony indicating that he admitted to going to

       Detective Robinson’s home and taking Detective Robinson’s property. This

       unchallenged testimony both placed Adams at the scene of the burglary and in

       possession of the stolen goods. Other unchallenged evidence establishes that, at

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-728 | December 11, 2019   Page 6 of 11
       the time of his arrest, Adams was wearing a holster holding Detective

       Robinson’s stolen handgun and the stolen Taser and ammunition were

       recovered from inside the vehicle that Adams was driving. Each of these facts

       is far more likely to have impacted the jury’s decision than the challenged

       evidence relating to motive. The trial court did not abuse its discretion in

       admitting the challenged evidence.


                                         B. Theft of the Audi
[14]   In the instant matter, Adams was charged with both auto theft and burglary.

       He pled guilty to the auto-theft charge and proceeded to trial on the burglary

       charge. Specifically, Adams admitted to stealing a black Audi during a test

       drive. Video shows that the burglar drove a black sedan to the scene of the

       burglary, Adams was driving a black Audi sedan at the time of his arrest, and

       certain items belonging to Detective Robinson were recovered from the vehicle.

       Adams argues that the trial court abused its discretion in admitting evidence

       relating to the theft of the vehicle at trial, asserting that it was unnecessary for

       the State to prove how Adams came into possession of the vehicle given that

       other independent evidence connected Adams and the black Audi to the

       burglary.


[15]   For its part, the State argues that evidence relating to the auto theft was relevant

       to prove Adams’s identity and the probative value of this evidence was not

       substantially outweighed by any prejudice. The evidence establishes that the

       burglar drove a black sedan and Adams was driving the black Audi sedan at the

       time of his arrest. A driver’s license belonging to Ruhl was recovered by police
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-728 | December 11, 2019   Page 7 of 11
       at the time of Adams’s arrest. The State explained the presence of Ruhl’s

       driver’s license by providing testimony from a salesperson at the dealership

       from which the Audi was stolen indicating that on the day of the theft of the

       Audi, Adams provided a driver’s license belonging to Ruhl.


[16]   “Evidence of uncharged criminal activity is admissible to complete the story of

       a criminal transaction.” Miller v. State, 593 N.E.2d 1247, 1253 (Ind. Ct. App.

       1992), trans. denied. It is error to prevent the State from presenting evidence

       regarding earlier criminal conduct if the omission of the evidence “would result

       in giving the jury an incomplete or misleading impression regarding the totality

       of the circumstances.” Reeves v. State, 953 N.E.2d 665, 671 (Ind. Ct. App.

       2011). In this case, we agree with the State that the evidence of the prior auto

       theft was necessary to explain the relevance of Ruhl’s driver’s license. It would

       be impossible for the State to both explain the relevance of Ruhl’s driver’s

       license and omit evidence relating to the auto theft without confusing the jury.

       The trial court, therefore, did not abuse its discretion in admitting evidence

       relating to Adams’s theft of the Audi.


[17]   Furthermore, even if it had been error to admit the evidence relating to

       Adams’s alleged vengeance for police officers or the theft of the Audi, any error

       would be harmless given the independent evidence of Adams’s guilt. See

       Meadows v. State, 785 N.E.2d 1112, 1122 (Ind. Ct. App. 2003) (“The improper

       admission of evidence is harmless error when the reviewing court is satisfied

       that the conviction is supported by substantial independent evidence of guilt so



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-728 | December 11, 2019   Page 8 of 11
       that there is no substantial likelihood that the challenged evidence contributed

       to the conviction.”).


                              II. Sufficiency of the Evidence
[18]   Adams also contends that the evidence is insufficient to sustain his burglary

       conviction. “Our standard of review for challenges to the sufficiency of the

       evidence is well-settled.” Bell v. State, 31 N.E.3d 495, 499 (Ind. 2015).


               We do not reweigh evidence or reassess the credibility of
               witnesses when reviewing a conviction for the sufficiency of the
               evidence. We view all evidence and reasonable inferences drawn
               therefrom in a light most favorable to the conviction, and will
               affirm if there is substantial evidence of probative value
               supporting each element of the crime from which a reasonable
               trier of fact could have found the defendant guilty beyond a
               reasonable doubt.


       Walker v. State, 998 N.E.2d 724, 726 (Ind. 2013) (internal citation and quotation

       omitted). This is because the factfinder, and not the appellate court, “is obliged

       to determine not only whom to believe, but also what portions of conflicting

       testimony to believe, and is not required to believe a witness’s testimony[.]”

       Perry v. State, 78 N.E.3d 1, 8 (Ind. Ct. App. 2017) (internal quotation and

       brackets omitted). “A person who breaks and enters the building or structure of

       another person, with intent to commit a felony or theft in it, commits burglary.”

       Ind. Code § 35-43-2-1. The offense is “a Level 4 felony if the building or

       structure is a dwelling[.]” Ind. Code § 35-43-2-1(1).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-728 | December 11, 2019   Page 9 of 11
[19]   Rach’s testimony indicated that after she observed Adams in possession of a

       duffel bag containing items which Adams indicated belonged to Detective

       Robinson, Adams admitted to going to Detective Robinson’s home and taking

       property “from [Detective Robinson’s] house.” Tr. p. 80. Adams attempts to

       discredit Rach’s testimony by claiming that she might have been biased against

       him and was testifying against him in the hopes that her testimony would

       influence her impending sentencing in another case. The jury, however, was

       explicitly told that Rach hoped her cooperation would result in a favorable

       sentence in an unrelated criminal matter and was instructed that it must

       consider any “interest, bias, or prejudice the witness may have.” Tr. p. 181.

       We will assume the jury followed the trial court’s instruction to consider any

       bias Rach may have had during its deliberations. See Maffett v. State, 113
N.E.3d 278, 284 n.3 (Ind. Ct. App. 2018) (“We assume a jury follows the

       instructions it is given.”). Further, in addition to Rach’s testimony, at the time

       of his arrest, Adams was driving a black Audi sedan similar to that driven by

       the burglar; items belonging to Detective Robinson, including a stolen Taser

       and ammunition, were found inside the vehicle; and Adams was in possession

       of Detective Robinson’s stolen firearm.


[20]   The evidence is sufficient to sustain Adams’s burglary conviction. In

       challenging his conviction, Adams merely requests that we reweigh the

       evidence and witness credibility, which we will not do. See Walker, 998 N.E.2d

       at 726.


[21]   The judgment of the trial court is affirmed.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-728 | December 11, 2019   Page 10 of 11
Vaidik, C.J., and Riley, J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-728 | December 11, 2019   Page 11 of 11